Citation Nr: 1014833	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-38 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from September 1963 to 
November 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  In September 2004, the RO determined that 
new and material evidence had been received to reopen the 
Veteran's claim and denied it on the merits.  In May 2006, 
the Veteran was afforded a hearing before a Veterans Law 
Judge.  In December 2006, the Veteran was informed that the 
Veterans Law Judge who had conducted his May 2006 hearing was 
no longer employed by the Board and he therefore had the 
right to an additional hearing before a different Veterans 
Law Judge.  The Veteran did not respond to the Board's 
notice.  In February 2007, the Board tacitly determined that 
new and material evidence had been received to reopen the 
Veteran's claim of entitlement to service connection for PTSD 
and remanded the Veteran's claim to the RO for additional 
action.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (Where 
the Department of Veterans Affairs (VA) treated disability 
rating matter as adequately appealed for more than five 
years, VA waived any objection it might have had to adequacy 
of the appeal with respect to the matter.).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its February 2007 Remand instructions, the Board directed 
that the Veteran's combat-related stressors were to be 
verified, if possible, and then the Veteran was to be 
scheduled for a VA psychiatric examination for compensation 
purposes.  The Veteran was subsequently scheduled for a 
November 20, 2009, VA examination for compensation purposes.  
A November 2009 notation in the record indicates that the 
Veteran failed to report for the scheduled evaluation.  A 
November 23, 2009, Report of General Information (VA Form 21-
0820) states that the Veteran reported that he "was out of 
town at the time of" the scheduled evaluation.  He requested 
that the examination be rescheduled.  Given his prompt 
explanation for his failure to appear for the scheduled VA 
examination, the Board finds that the Veteran should be 
rescheduled for a VA psychiatric examination for compensation 
purposes.  

The Board observes further that the December 2009 
supplemental statement of the case (SSOC) issued to the 
Veteran and his accredited representative conveys that the 
Veteran had participated in combat during the 1965 Dominican 
Republic Crisis.  The AMC conceded that the Veteran had 
inservice stressful experiences.  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of chronic PTSD is 
advanced, the examiner should identify 
the specific stressors supporting such a 
diagnosis.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to the Veteran's 
inservice combat experiences and/or an 
alleged inservice attempted homosexual 
rape; or otherwise originated during or 
is causally related to active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  After ensuring the examination report 
meets the requirements set forth above, 
readjudicate the Veteran's entitlement to 
service connection for chronic PTSD.  If 
the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  




 
 
 
 

